ST. SURE, District Judge.
Applicant, bom in Sweden, lived in Canada, and was naturalized as a subject of George V, King of Great Britain. He entered the United States in 1923, and about a year later made a declaration of intention to become a citizen, renoimeing all allegiance to Gustavus V, King of Sweden. Later be made and filed Ms petition for naturalization, in which he renounced all allegiance to King George Y. Discovering the contradiction as to renunciation between the declaration and the petition, the government moves to dismiss the petition “for the reason that it is predicated upon an invalid declaration of intention, bearing ineorrect renunciation of allegiance.”
In Ms answer to the motion, appEcant says that “through inadvertence or advice from one of the clerks of the Naturalization Bureau, petitioner renounced allegiance to Gustavus V, King of Sweden, when as a matter of fact he was a subject of Great Britain at the time.”
Believing that the elerk might have made an error in inserting in the declaration the-name of the King of Sweden instead of ther King of Great Britain, to whom applicant owed allegiance, I have given the ease considerable thought, with the hope that I might be able to decide in applicant’s favor. But I find that the contention of the government is correct. It is, settled that a declaration of intention containing an incorreet renunciation of allegiance is insufficient to support a petition for citizensMp, and that such declaration of intention cannot be amended. See United States v. Vogel (C. C. A.) 262 F. 262; In re Rothkowitz (D. C.) 2 F.(2d) 634; In re Lewkowicz (D. C.) 169 F. 927; In re Stack (D. C.) 200 F. 330; In re Friedl (D. C.) 202 F. 300; In re Poirot (D. C.) 168 F. 456; In re Lange (D. C.) 197 F. 769.
The motion to dismiss wiE be granted.